Mr. Justice McSurely delivered the opinion of the court. 2. Street railroads, § 86*—what care required of motorman towards person he thinks mil not attempt to drive across track. Where there is nothing to cause the motorman of a moving car to apprehend that a person driving in the street will attempt to cross the track in front of the car, he is obliged, as to such person, to exercise only reasonable care, to be measured by the apparent situation and the dangers naturally to be expected under the circumstances.